NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1551-19T3

THE NATURE USA
CORPORATION and
KRIEGER GLOBAL, LIMITED,

          Plaintiffs-Respondents,

v.

ZHONGGANG WANG, Individually
and as a Former Officer and Director
of Plaintiff THE NATURE USA
CORPORATION, A&E AMERICA
INC., CABINET DEPOT INC.,
EVERGREEN CABINETRY, and
ZEN CABINETRY, LLC,

     Defendants-Appellants.
_______________________________

                   Submitted October 21, 2020 – Decided December 23, 2020

                   Before Judges Fuentes and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-4109-17.

                   Susan C. Warnock, attorney for appellants.
            Foley & Lardner, LLP, attorneys for respondents (Anne
            B. Sekel, on the briefs).

PER CURIAM

      Defendants Zhonggang Wang, A&E America Inc., Cabinet Depot, Inc.,

Evergreen Cabinetry, and Zen Cabinetry, LLC, appeal from a November 8, 2019

Law Division order denying their motion to vacate a default judgment entered

against defendants on July 18, 2018.

      Wang was a director and president of plaintiff Nature USA Corporation

(Nature USA), a business that sells cabinetry imported from China. According

to plaintiffs' complaint, Nature USA was incorporated on May 28, 2014, when

Krieger Global Limited (Krieger) formed a shareholder agreement with

defendant A&E America Inc. (A&E America) to govern Nature USA. Krieger

was the majority shareholder of Nature USA. A&E America's board of directors

voted Wang as CEO of Nature USA.

      The relationship between Wang and plaintiffs quickly deteriorated.

Plaintiffs allege that Wang misappropriated over $3 million in inventory and

made over 670 self-dealing sales to companies that he either directed or owned.

Plaintiffs fired Wang on August 19, 2016.

      After further efforts to resolve their disputes were unsuccessful, plaintiffs

filed a complaint on July 7, 2017, against Wang, A&E America, Cabinet Depot,

                                                                           A-1551-19T3
                                        2
Evergreen Cabinetry, Zen Cabinetry, and twenty-five unidentified corporate

entities alleging various counts for breach of contract, unjust enrichment, action

on account, breach of fiduciary duty, negligence, fraud, trespass to chattels, and

civil conspiracy. The complaint was properly served on all known defendants.

      All defendants failed to appear, and plaintiffs moved for and secured entry

of judgment by default granted on March 2, 2018. The court ordered a plenary

hearing on damages. Two months later, the trial court sent notice to all known

parties of a hearing on damages scheduled for June 5, 2018. The hearing was

rescheduled for July 17, 2018, and all known parties received notice. Following

the hearing, the trial court entered a final default judgment on July 18, 2018, for

$5,741,294.99 plus interest, which was served on all defendants except for the

unidentified corporate entities.

      Subsequently, plaintiffs sought to domesticate the judgment in New York

and served Wang and A&E America with notice in September 2018.                  On

September 24, 2018, plaintiffs filed an information subpoena to enforce the

default judgment. A hearing on the New York domestication was scheduled for

November 13, 2018. Wang and A&E America received notice of a change of

return date on November 2, 2018. Defendants' counsel attended the hearing but

refused to enter an appearance on the record and sought an adjournment.


                                                                           A-1551-19T3
                                        3
      On September 12, 2019, fourteen months after default judgment was

entered and ten months after the New York hearing, defendants moved to vacate

the default judgment under Rule 4:50-1 and included a proposed answer to

plaintiffs' complaint as well as counterclaims. Defendants' explanation for this

delay was that their lawyer is a "solo practitioner with limited resources."

      In support of their motion, defendants claimed excusable neglect under

Rule 4:50-1(a) and exceptional circumstances under              Rule 4:50-1(f).

Specifically, defendants argued that the death of their lawyer's brother made it

impossible for her to serve as counsel, she directed defendants to obtain other

representation, defendants sought new counsel who never responded to

plaintiffs, and that defendants were confused because plaintiffs continued to

solicit business from them.

      Defendants acknowledged that their motion for excusable neglect was

filed past the one-year deadline under Rule 4:50-2 but claim that their motion

was filed only one day late, on September 12, 2019, because the default

judgment was entered on September 11, 2018. Defendants further asserted that

their counsel had "issues with [her] scanner and Adobe Acrobat program," which

delayed the filing of the motion until September 12, 2019.




                                                                          A-1551-19T3
                                        4
      The trial court denied the motion as time barred by Rule 4:50-2, which

requires certain motions to vacate default judgments to be filed within one year

of the entry of a default judgment, and determined that the motion under

subsections (a) and (f) of Rule 4:50-1 failed on the merits. Addressing both

grounds for vacating the default judgment, the court explained:

            [H]ere the document[ary] record [establishes] that
            defendant Wang was on notice of the pending actions
            against him during the course of the litigation.
            Plaintiffs continued to serve both he and his former
            counsel Ms. Warnock with papers. There is nothing to
            evidence the fact that defendant Wang ever retained
            other counsel, and that other counsel did anything that
            would constitute excusable neglect. The extended
            delay between the entry of the default judgement and
            the filing of the instant [m]otion, while more than over
            a year has passed, and furtherss that due to the
            domestication proceeding in New York established that
            defendant Wang was aware of the proceedings, but only
            sought to stop that one [m]otion and then wait almost
            an additional ten months before filing the instant
            motion.
                   Further[,] it's clear that the standard or factual
            basis which is argued by movant has been addressed,
            and has not been accepted by the court in terms of the
            court's adjudicating that carelessness of an attorney
            doesn't meet an excusable neglect standard.
            Particularly when both here client and attorney did not
            exhibit due diligence along with any mistake. And
            here, because of the notice as well as the appearance
            that the movant simply neglected to act and . . . has not
            met the standard for excusable neglect.



                                                                        A-1551-19T3
                                       5
Finally, the trial court noted that plaintiffs would be prejudiced if defendants'

motion were granted, because plaintiffs would have to "renew their litigation

now years after the initial filing."

      This appeal followed.       Defendants argue the trial court abused its

discretion in denying the motion to vacate the default judgment because they

demonstrated exceptional circumstances. We disagree and affirm.

      Rule 4:50-1 permits a party to motion to vacate a default judgment.

Generally, "[a] motion under Rule 4:50-1 is addressed to the sound discretion of

the trial court, which should be guided by equitable principles in determining

whether relief should be granted or denied." Hous. Auth. of the Town of

Morristown v. Little, 135 N.J. 274, 283 (1994). A motion to vacate a default

judgment should be liberally granted to the extent that justice requires. State of

Maine v. SeKap, S.A. Greek Co-op. Cigarette Mfg., S.A., 392 N.J. Super. 227,

240 (App. Div. 2007).

      We review the disposition of a motion to vacate a default judgment for

abuse of discretion and will not disturb a trial court's decision absent a "clear

abuse of discretion." Carrington Mortg. Servs., LLC v. Moore, ___ N.J. Super.

___, ___ (slip op. at 4) (App. Div. 2020). A trial court commits an abuse of

discretion "when a decision is 'made without a rational explanation, inexplicably


                                                                          A-1551-19T3
                                        6
departed from established policies, or rested on an impermissible basis.'" US

Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012) (quoting Iliadis v. Wal-

Mart Stores, Inc., 191 N.J. 88, 123 (2007)). We must reverse where the trial

court gives insufficient deference to the principles governing a motion to vacate

a default judgment. Davis v. DND/Fidoreo, Inc., 317 N.J. Super. 92, 100-01

(App. Div. 1998). However, the question of whether a motion is time barred is

a legal question of law subject to de novo review. Cf. Cumberland Cty. Bd. of

Chosen Freeholders v. Vitetta Grp., P.C., 431 N.J. Super. 596, 603 (App. Div.

2013) (noting that the application of a statute of limitations is subject to de novo

review).

      Motions to vacate default judgments under Rules 4:50-1(a)-(c) must be

filed within one year of the entry of the default judgment. R. 4:50-2. Such

motions made under Rules 4:50-1(d)-(f) must be filed within a "reasonable

time." R. 4:50-2.

      Defendants offer no palatable explanation as to how the trial court abused

its discretion. To reach its decision, the trial court applied Rule 4:50-1 in

evaluating the merits of defendants' motion considering the repeated service of

defendants and defense counsel throughout the proceedings; defense counsel's

physical appearance at the New York domestication hearing; and the lack of


                                                                            A-1551-19T3
                                         7
supporting documentation for defendants' claim that — following the death of

defense counsel's brother — they supposedly retained new counsel who failed

to take any action in the case.

      Moreover, defendants presented no exceptional circumstances. Courts

vacate default judgments under Rule 4:50-1(f) "sparingly" and only to prevent

"grave injustice." Cmty. Realty Mgmt., Inc. v. Harris, 155 N.J. 212, 237 (1998).

Courts primarily consider four factors: "(1) the extent of the delay in making

the application; (2) the underlying reason or cause; (3) the fault or blamelessness

of the litigant; and (4) the prejudice that would accrue to the other party." Parker

v. Marcus, 281 N.J. Super. 589, 593 (App. Div. 1995); see also Aujero v. Cirelli,

110 N.J. 566, 577 (1988) (approving of this framework, although not outright

adopting it).   Exceptional circumstances justifying the vacatur of a default

judgment have been found in various circumstances, none of which are

analogous to the present matter.

      Contrary to the defendants' claims of confusion, misunderstanding, or

error by counsel, the record strongly suggests that defendants sat idly as

plaintiffs pursued a default judgment.

      Affirmed.




                                                                            A-1551-19T3
                                         8